Title: To Alexander Hamilton from James McHenry, 20 September 1799
From: McHenry, James
To: Hamilton, Alexander


Sir
War DepartmentTrention 20~ September 1799

I have received your letter of the 16~ instant containing very important, and detailed observations, on a system of military supplies, for the armies of the United States.
Altho’ I fully agree with you, that the old and existing system, is defective in particulars, too weakly manned in some of its branches, and susceptible of amelioration—I must recollect, that it is yet the existing system, and that every thing now done, to facilitate our army supplies must have reference to its parts, and intents, and indulge a hope, it will enable us to go on, (as we must) under it, for some time longer.
I lost no time, in laying the system proposed by you, before the President for his sanction. He has returned it, with a request, that it should be submitted to the Heads of Departments, as (he expresses it) involving a great expence, and suggested a doubt, whether it can be adopted without Legislative aid. The System has accordingly been submitted to the Gentlemen mentioned, and still remains with them.
In our present situation then, it is still necessary, that the existing system for supplies, be our rule, and this, until an improved one, which certain difficulties now oppose, can be established.
What this system is; the course to be pursued under it; where it imposes duty; and attaches responsibility; I shall endeavour to exemplify, under distinct heads.
1st, Cloathing. It was recently the duty of the Secretary of the Treasury, and is at present that of the Secretary of War, to provide annually, by Contract, or otherwise, the full complement of cloathing for all the men required by the military establishment. This, as the army can never exceed the establishment, and from casualties will always be below it, implies a surpluss, but there is also, an additional quantity always ordered, to meet contingencies.
This cloathing when provided is deposited in the Public Stores. It is drawn out of stores and its transportation, and distribution is effected, in the following manner. The General Commanding in chief, or the General commanding a seperate army, or the General or other officer commanding a district, or detachment only, acting separate from the army, causes returns, to be made to him, by the proper officers, exhibiting all the cloathing required by, and due to, the troops under his command, taking care, whenever his command is divided into posts, and comprises different regiments, or different species of troops, that the returns shall exhibit with precision, the quantities required, for each particular regiment, corps, or post. These returns are to be transmitted to the Secretary of War, by the commanding General or officer. The Secretary is then to transmit them, to the Superintendant of military stores, whose duty it becomes, to see, that the cloathing is carefully made up, or packed up and labelled or directed, conformably to the returns and directions of the General or officer making the same. The Superintendant next, charges on his books, the officers respectively, to whom each parcell is directed, considering them as the persons who are to receive, and distribute the articles directed in their names. The Superintendant afterwards, is to deliver the whole of the Packages to the Quarter Master General, or his Deputy, as the case may be, who immediately becomes accountable, for their transportation, to the respective places of destination, for which they are labelled and invoiced—and their delivery at such places, to the persons charged to receive and distribute the cloathing. The Quarter Master General discharges his responsibility, by taking and producing to the Superintendant, the receipts of the officers respectively, charged on his books, with the different parcells, these officers in their turn exonerate themselves from accountability, by receipts from each soldier, for the cloathing he has received, which aggregately shew the final application of every article so delivered.
2d. Ordnance, and arms, Military Stores, and Camp Equipage.
It is the duty of the Secretary of War, to cause ordnance &c and military stores of every description, to be procured, and to an extent commensurate with appropriations made for the purpose. The appropriation is sometimes particular or specific, as a given sum of money, for small arms cannon &c and nothing is left to discretion. It is generally aggregate, as for military stores in the mass. In the latter case, much is left in the discretion, and to the responsibility of the Head of the War Department. He is to determine on the proportions of the various kinds of articles, comprised under the term Military stores—to be procured with a limitted appropriation. Whence shall he draw accurate information, to enable him to form a solid Judgment? In this case he considers it to be, the usage of all armies, to require information from the commanding General, and to be his duty, to give it with much deliberation and under a high sanction.
When the articles now contemplated are provided, and deposited in the Public arsenals or stores, the same course of requisition on the Secretary, must be observed, with like specifications and the articles must go thro a similar rotine, in the subordinate departments, be transported and delivered to the distributing officers or agents, for use or application under the same responsibility, and equal regard to exoneration of trust, as in the cases of cloathing.
3d. Medicines, Surgical Instruments, and Hospital Stores.
The Arrangement contemplated, by “An Act to regulate the Medical Establishment” passed the 2d. March last, not being acted upon—It becomes necessary, to proceed on the existing or old system; with respect to this Department at least for some months. Complaints of inattention to the safe keeping, and due distribution, or wanton waste, of medicines and hospital stores, especially the latter have of late been indistinctly heard, to mention this, may occasion some means of correction.
In the old system, no provision has ever existed for an Apothecary, to prepare medicines to be sent to the different quarters of the Army, nor for a distinct Purveyor, to purchase medicines, instruments, and Hospital Stores. The course has been for the senior surgeon of an Hospital, or attached to a Garrison, Regiment or permanent Detachment, to make returns to the commanding General or other officer exhibitting the medical articles and stores, necessary for a given time, for the sick of the troops, placed under his individual superintendance and care. These returns are transmitted by the Commanding General or other officer to the Secretary of war, who (sometimes submitting them, to experienced Physicians) considers it to be his duty, to direct the ordinary Purveyor of his Department, who is furnished with the returns, to purchase their contents. When purchased the articles are turned into the Public Store. The requisition is thus made, for medicine, instruments and stores, before the articles are procured, and is the guide for procuring them. The returns should be explicit as to destination—and the articles must go through the same rotine, under the same responsibility, and necessity of exoneration of trust as before mentioned.
4th. Quarter Master Stores, and means of transportation.
All things necessary for the transportation of troops, are to be procured by and from the Quarter Master General (or his Deputies or agents) who take orders for this purpose from the Commanding General or other officer. The same Department is to provide transportation for all military articles of every description and disburse the expence.
Quarter Master Stores are in part of a kind, that must be procured on the spot, and promptly, to answer immediate necessity. These it is the duty of the Quarter Master General or his Deputies to provide. A large proportion of them are however of a nature, to, either require time to prepare in any quantities, or, afford an opportunity to purchase more economically by means of the Purveyor of the War Department.
Requisitions for the latter, are expected to come in season to the Secretary of War, specifying quantities and kinds, either from the Commanding General or directly from the Quarter Master General, as circumstances may require. When procured by the Purveyor, these articles, are placed in the Public Stores, are charged to the Quarter Masters Department, deliverable for application to use, on other returns, from the Quarter Master General or (when he is too distant to be used as the medium) from the Commanding General, or other superior officer, and pass through the same rotine, under like responsibility, and necessity of exoneration as before.
It is proper to observe, that all articles, when put in packages, are directed by the Store-keeper, in the name of the Commandant of the Post they are destined for, and that he is charged with them; that it is understood, he delivers them over, to the custody of a Quarter Master where there is one, if none, to an officer acting in that capacity to a garrison, or if the post is a small one, to a confidential serjeant also acting in the same capacity—who can issue the articles composing the packages, only on the orders of a commandant or superior officer.
6th. Pay of the Army.
Having already explained my conceptions respecting the manner in which this is to be effected, and the injunctions of Law, and instructions to the Pay-master-general, intended to be conformable to law, from the Department of the Treasury on the subject; I must at present repeat, that it is required, muster and pay rolls in due form shall be made out and presented previous to payments in any case to the troops. That the rolls shall be examined, checked, and the sums due, thereon certified by the Pay Master General (or when he has appointed them) by his Deputies, if the Comptroller shall, (as I do explicitly concur in your opinion) to the Commanding General or other superior officer, who shall thereupon issue his warrant upon the Paymaster for payment accordingly. That it is considered to be the duty of the Secretary of War, to place such sums of money in the hands of the Pay Master general, from time to time, as he shall require, either upon his own estimate, or conformably to requisitions upon him, by the Commanding General, for the aforesaid purposes.
Heretofore the Law had made no provision for Deputy-paymasters, and it would appear that the 2d. Section of “An Act in addition to the Act for making further and more effectual provision for the protection of the frontiers of the United States” by providing “that the army be in future paid in such manner, that the arrears shall at no time exceed two months” had imposed a course, I shall immediately mention—but muster and pay rolls, I have never understood to have been dispensed with. They must necessarily have been required, previous to actual payments to the troops, for no credits have ever been allowed at the Treasury without rolls in due form as exhibits or vouchers.
To facilitate payments, and make them conform as much as possible, to the short periods prescribed by the law just cited, at the most remote or detached military points of the western army from communication with the Pay master, necessity obliged a recourse to the appointment of agents, such was Capt. Guion at the Natchez, Colo. Henley at Knoxville and Major Freeman in Georgia, and on the Seaboard to the substitution of the Accountant for Pay master, who certified the pay due in the latter quarter, to the different Garrisons, recruiting parties, or detachments, directly to the Secretary, always on muster and pay rolls in due form, forwarded or presented by the proper officers. The rolls were never dispensed with, and in no instance, that has come to my knowledge, has advances been made to troops, these were sometimes made to officers only, under peculiar circumstances, as when they were ordered to a distant command requiring an equipment, and involving extra expence.
I have not only mentioned to the Pay Master General my approbation of the appointment of distant Deputies, for the commands of General Pinckney and yourself, but urged his taking measures for the appointments without delay.
With respect to Deputy Quarter Masters General for the separate armies—I [re]collect that your opinion accords with mine, that until the Principal is appointed there can be no regular Deputy—and I am sorry to intimate that if my recollection is correct, the Gentleman contemplated for Quarter Master General, made his acceptance of the office depend upon the events of General Washingtons taking the field, and an actual state of War. I shall look into my information on this head, and at all events write to him to know, whether if appointed next session of the Senate, he will accept and enter immediately into service. Should this (which is to be desired) not be the case, necessity may compel to have recourse to agents—and it will be well to consider who may be suited to the appointments.
The existing system of supplies, executed as I have delineated, will bring the wants of the service in a great degree, if not completely, before the Commanding General—consequently will enable him to exercise the superintendance expected from him with much effect; It would seem too, that the general superintendence of all military concerns, peculiarly belongs to him as he can exercise it to most advantage. The observation applies to every Commander of a seperate army or great military District.
I must therefore request you will (until it can be ameliorated or a better substituted) that you will give to the existing system all possible efficacy, within your command. I shall enjoin the same upon General Pinckney—and rely implicitly upon both Generals for compelling the officers whose duty it shall be, to furnish estimates and returns, to make them in proper form and in due season. It must be evident, that if estimates of quantities when necessary, and returns for supplies, are not made in season, I may fail in making my provisions in due proportions, and delay in, or want of, transportation will often be unavoidable.
Permit me more particularly to expect, that you will revise the returns, or if necessary devise new ones, relative to cloathing—in order that they may exhibit, at stated periods, not only the articles actually delivered to the soldiery but the quantities remaining on hand at each post or encampment—and that you will explicitly enjoin it on the proper Officers to take receipts from each soldier, for the articles of cloathing delivered to him.
I have the Honour to be, with great Respect Sir   Your Most Obedient & Most Huml. Serv.
James McHenry
Major General Alexander Hamilton

